Case 3:15-md-02670-JLS-MDD Document 2015-9 Filed 09/19/19 PageID.151076 Page 1 of
                                      16




                        Exhibit 82




                                                                      Exhibit 82
                                                                     Page 4990
Case 3:15-md-02670-JLS-MDD Document 2015-9 Filed 09/19/19 PageID.151077 Page 2 of
                                      16




                                                                      Exhibit 82
                                                                     Page 4991
Case 3:15-md-02670-JLS-MDD Document 2015-9 Filed 09/19/19 PageID.151078 Page 3 of
                                      16




                                                                      Exhibit 82
                                                                     Page 4992
Case 3:15-md-02670-JLS-MDD Document 2015-9 Filed 09/19/19 PageID.151079 Page 4 of
                                      16




                                                                      Exhibit 82
                                                                     Page 4993
Case 3:15-md-02670-JLS-MDD Document 2015-9 Filed 09/19/19 PageID.151080 Page 5 of
                                      16




                                                                      Exhibit 82
                                                                     Page 4994
Case 3:15-md-02670-JLS-MDD Document 2015-9 Filed 09/19/19 PageID.151081 Page 6 of
                                      16




                                                                      Exhibit 82
                                                                     Page 4995
Case 3:15-md-02670-JLS-MDD Document 2015-9 Filed 09/19/19 PageID.151082 Page 7 of
                                      16




                                                                      Exhibit 82
                                                                     Page 4996
Case 3:15-md-02670-JLS-MDD Document 2015-9 Filed 09/19/19 PageID.151083 Page 8 of
                                      16




                                                                      Exhibit 82
                                                                     Page 4997
Case 3:15-md-02670-JLS-MDD Document 2015-9 Filed 09/19/19 PageID.151084 Page 9 of
                                      16




                                                                      Exhibit 82
                                                                     Page 4998
Case 3:15-md-02670-JLS-MDD Document 2015-9 Filed 09/19/19 PageID.151085 Page 10
                                     of 16




                                                                     Exhibit 82
                                                                    Page 4999
Case 3:15-md-02670-JLS-MDD Document 2015-9 Filed 09/19/19 PageID.151086 Page 11
                                     of 16




                                                                     Exhibit 82
                                                                    Page 5000
Case 3:15-md-02670-JLS-MDD Document 2015-9 Filed 09/19/19 PageID.151087 Page 12
                                     of 16




                                                                     Exhibit 82
                                                                    Page 5001
Case 3:15-md-02670-JLS-MDD Document 2015-9 Filed 09/19/19 PageID.151088 Page 13
                                     of 16




                                                                     Exhibit 82
                                                                    Page 5002
Case 3:15-md-02670-JLS-MDD Document 2015-9 Filed 09/19/19 PageID.151089 Page 14
                                     of 16




                                                                     Exhibit 82
                                                                    Page 5003
Case 3:15-md-02670-JLS-MDD Document 2015-9 Filed 09/19/19 PageID.151090 Page 15
                                     of 16




                                                                     Exhibit 82
                                                                    Page 5004
Case 3:15-md-02670-JLS-MDD Document 2015-9 Filed 09/19/19 PageID.151091 Page 16
                                     of 16




                                                                     Exhibit 82
                                                                    Page 5005
